Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 9, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/561,150, has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 28-34 directed to an invention non-elected without traverse.  Accordingly, claims 28-34 been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 28-34 have been canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record does not show or suggest a housing of a liquid separation device for separation of a liquid from a gas-liquid mixture, said housing having: an inlet for the gas-liquid mixture; at least two opposite housing pieces which are configured to be hermetically sealed together along a sealing line which is situated in a sealing face; and a set of integrated components, said set of integrated components comprising a liquid separator vessel configured to separate liquid from the gas-liquid mixture, said liquid separator vessel comprising an entry port for the gas-liquid mixture, a liquid outlet port, and a gas outlet port, wherein the set of integrated components further comprises a set of channels, wherein a wall of each channel is part of the housing, wherein the set of channels comprises an inlet channel configured to guide the gas-liquid mixture from the inlet of the housing to the entry port of the liquid separator vessel; and an outlet channel configured to guide gas from the gas outlet port away from the liquid separator vessel, wherein the set of integrated components further comprises a liquid storage reservoir, said liquid storage reservoir being configured such that it is able to store liquid leaving the liquid separator vessel through the liquid outlet port of the liquid separator vessel, and wherein an internal wall of the liquid storage reservoir comprises a recess configured to contain a heater, in combination with any remaining limitations in the claim.  Applicant’s arguments (see page 11 of applicant’s remarks) are persuasive.  Elsaesser et al. (US 2018/0030868) and Sugio (US 2015/0152763) lack the above limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the apparatuses would not operate as intended.
Claims 4-12 and 17-27 are allowed due to their dependency on claim 1.
Claim 13 is allowed because the prior art of record does not show or suggest a housing of a liquid separation device for separation of a liquid from a gas-liquid mixture, said housing having: an inlet for the gas-liquid mixture; at least two opposite housing pieces which are configured to be hermetically sealed together along a sealing line which is situated in a sealing face; and a set of integrated components, said set of integrated components comprising a liquid separator vessel configured to separate liquid from the gas-liquid mixture, said liquid separator vessel comprising an entry port for the gas-liquid mixture, a liquid outlet port, and a gas outlet port, wherein the set of integrated components further comprises a set of channels, wherein a wall of each channel is part of the housing, wherein the set of channels comprises an inlet channel configured to guide the gas-liquid mixture from the inlet of the housing to the entry port of the liquid separator vessel; and an outlet channel configured to guide gas from the gas outlet port away from the liquid separator vessel, and wherein the set of integrated components further comprises a casing included in the housing and configured to contain a thermostatic valve, in combination with any remaining limitations in the claim.  Applicant’s arguments (see page 13 of applicant’s remarks) are persuasive.  Elsaesser et al. (US 2018/0030868), Mietto (US 2015/0023825) and Sugio (US 2015/0152763) lack the above limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the apparatuses would not operate as intended.
Claims 14-16 are allowed due to their dependency on claim 13.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778